                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:21CR112
                                           )
      vs.                                  )
                                           )
LUIS ALBERTO CASTRO-SANTOS,                )                  ORDER
TOMAS DE LA CRUZ-PEREZ, MARTIN             )
ALONZO CASTRO, and ESTUARDO                )
HERNANDO RUIZ-OROZCO,

                   Defendants.


      This matter is before the court on the defendant Estuardo Hernando Ruiz-
Orozco’s unopposed Motion to Continue Trial [76]. Counsel needs additional time to
conduct plea negotiations.   No party objects to the continuance. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [76] is granted, as follows:

      1.    The jury trial, for all defendants, now set for July 26, 2021 is continued to
            September 20, 2021.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and September 20, 2021, shall be deemed
            excludable time in any computation of time under the requirement of the
            Speedy Trial Act. Failure to grant a continuance would deny counsel the
            reasonable time necessary for effective preparation, taking into account
            the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: July 14, 2021.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
